Case 2:20-cv-04622-GW-RAO Document 48 Filed 02/09/21 Page 1 of 2 Page ID #:257


                                                                        JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   WORTHINGTON INDUSTRIES, INC., Case No. CV 20-2602-GW-RAOx
     AND WORTHINGTON CYLINDER      (Ohio Southern District Case No. 2:19-
12   CORP.,
                                   cv-03348) (Consolidated Case: CV 20-
13           Plaintiffs,           4622-GW-RAOx)
14    v.
                                               ORDER GRANTING JOINT
15   INLAND KENWORTH (US), INC.,               MOTION BY ALL LITIGANTS TO
                                               DISMISS WITH PREJUDICE
16               Defendant.
17   INLAND KENWORTH (US), INC.,               District Judge: Hon. George Wu
                  Counter-Complainant,         Magistrate Judge: Hon. Rozella A.
18
                                               Oliver
19    v.
20   WORTHINGTON INDUSTRIES, INC., Trial Date: April 13, 2021
     AND WORTHINGTON CYLINDER
21   CORP,
22                Counter-Defendant.
23   AJR TRUCKING, INC.,
24                Plaintiff,
25   v.
26   WORTHINGTON INDUSTRIES, INC.,
27   AND WORTHINGTON CYLINDER
     CORP.,
28                Defendants,
                                            1                        2:20-cv-02602-GW-RAO
           ORDER GRANTING JOINT MOTION BY ALL LITIGANTS TO DISMISS WITH PREJUDICE
Case 2:20-cv-04622-GW-RAO Document 48 Filed 02/09/21 Page 2 of 2 Page ID #:258




 1        Having read the Parties’ Joint Motion to Dismiss, the Court hereby dismisses the
 2 above-captioned action with prejudice.
 3
 4   Dated: February 9, 2021                 By:
                                                   HON. GEORGE H. WU,
 5                                                 United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2                        2:20-cv-02602-GW-RAO
           ORDER GRANTING JOINT MOTION BY ALL LITIGANTS TO DISMISS WITH PREJUDICE
